Order entered October 25, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00965-CV

                             JOHN CHOWDHURY, Appellant

                                              V.

WELLS FARGO BANK NA AND KINGDOM GROUP INVESTMENTS, INC., Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-17302

                                          ORDER
               Before Chief Justice Burns, Justice Whitehill, and Justice Nowell

        Based on the opinion of this date, we DENY appellant’s motion to reduce supersdeas

bond.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE